Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the AFCP filed on 03/03/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative, and followed by Email confirmation dated 3/10/2021.

Please replace the current listing of claims with the following:

1. (Currently Amended) A method comprising:		
specified first vehicle by a second vehicle, including a hash value, the second vehicle being in a linear spatial relationship with, but not directly behind, the first vehicle, wherein the second vehicle is unable to capture an image of the first vehicle by a camera on the second vehicle directly; 
transmitting, by the first vehicle, a plurality of neighboring vehicle information, including a plurality of neighboring vehicle hash values and a plurality of neighboring vehicle digital signatures;
acquiring a first key associated with the first vehicle based on the obtained identification information; 
identifying a plurality of first vehicle data based on the first key, the first vehicle data being signed with a second key corresponding to the first key; and
processing the identified plurality of first vehicle data, wherein the plurality of first vehicle data is first video data captured by an in-vehicle camera in the first vehicle. 
2. (Original) The method of claim 1, wherein the first key and the second key are a public key and a private key, respectively, of an asymmetric key pair assigned to the first vehicle. 
3. (Canceled) 
4. (Currently Amended) The method of claim [[3]]1, wherein processing the identified plurality of first vehicle data further comprises displaying the captured first video data in the second vehicle.
5. (Currently Amended) The method of claim [[3]]1, wherein processing the identified plurality of first vehicle data further comprises:
obtaining a plurality of second video data captured by a camera in the second vehicle and a plurality of third video data captured by a camera in a third vehicle, wherein the first vehicle, the second vehicle, and the third vehicle are moving on a road in a linear spatial relationship;

displaying the combined video data.  
6. (Previously Presented) The method of claim 1, wherein obtaining a plurality of identification information of the first vehicle by the second vehicle, the second vehicle being in a linear spatial relationship with the first vehicle further comprises: 
obtaining an image of the first vehicle; and
identifying the plurality of identification information of the first vehicle based on the obtained image.
7. (Original) The method of claim 6, wherein the obtained image of the first vehicle is captured by a camera in the second vehicle or by a camera in a third vehicle being spatially close to the first vehicle. 
8. (Original) The method of claim 1, wherein the plurality of identification information is a license plate number of the first vehicle. 
9. (Original) The method of claim 1, wherein processing the identified plurality of first vehicle data further comprises:
signing the plurality of identification information with a third key associated with the second vehicle; and
transmitting the signed plurality of identification information to a third vehicle.
10. (Currently Amended) A computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising;
specified first vehicle by a second vehicle, including a hash value, the second vehicle being in a linear spatial relationship with, but not directly behind, the first vehicle, wherein the second vehicle is unable to capture an image of the first vehicle by a camera on the second vehicle directly; 
transmitting, by the first vehicle, a plurality of neighboring vehicle information, including a plurality of neighboring vehicle hash values and a plurality of neighboring vehicle digital signatures;
acquiring a first key associated with the first vehicle based on the obtained identification information; 
identifying a plurality of first vehicle data based on the first key, the first vehicle data being signed with a second key corresponding to the first key; and
processing the identified plurality of first vehicle data, wherein the plurality of first vehicle data is first video data captured by an in-vehicle camera in the first vehicle.
11. (Original) The computer system of claim 10, wherein the first key and the second key are a public key and a private key, respectively, of an asymmetric key pair assigned to the first vehicle. 
12. (Canceled) 
13. (Currently Amended) The computer system of claim [[12]]10, wherein processing the identified plurality of first vehicle data further comprises:
obtaining a plurality of second video data captured by a camera in the second vehicle and a plurality of third video data captured by a camera in a third vehicle, wherein the first vehicle, the second vehicle, and the third vehicle are moving on a road in a linear spatial relationship;
combining the identified plurality of first video data with the obtained plurality of second video data and the obtained plurality of third video data into combined video data; and
displaying the combined video data.   

obtaining an image of the first vehicle; and
identifying the plurality of identification information of the first vehicle based on the obtained image.
15. (Original) The computer system of claim 14, wherein the obtained image of the first vehicle is captured by a camera in the second vehicle or by a camera in a third vehicle being spatially close to the first vehicle.
16. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable by a device to cause the device to perform a method comprising:
obtaining a plurality of identification information of a specified first vehicle by a second vehicle, including a hash value, the second vehicle being in a linear spatial relationship with, but not directly behind, the first vehicle, wherein the second vehicle is unable to capture an image of the first vehicle by a camera on the second vehicle directly; 
transmitting, by the first vehicle, a plurality of neighboring vehicle information, including a plurality of neighboring vehicle hash values and a plurality of neighboring vehicle digital signatures;
acquiring a first key associated with the first vehicle based on the obtained identification information; 
identifying a plurality of first vehicle data based on the first key, the first vehicle data being signed with a second key corresponding to the first key; and
processing the identified plurality of first vehicle data, wherein the plurality of first vehicle data is first video data captured by an in-vehicle camera in the first vehicle. 

18. (Original) The computer program product of claim 16, wherein the plurality of first vehicle data is first video data captured by a camera in the first vehicle.
19. (Previously Presented) The computer program product of claim 16, wherein obtaining a plurality of identification information of the first vehicle by the second vehicle, the second vehicle being in a linear spatial relationship with the first vehicle further comprises: 
obtaining an image of the first vehicle; and
identifying the plurality of identification information of the first vehicle based on the obtained image.
20. (Original) The computer program product of claim 19, wherein the obtained image of the first vehicle is captured by a camera in the second vehicle or by a camera in a third vehicle being spatially close to the first vehicle.


Allowable Subject Matter
Claims 1-2, 4-11 and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s AFCP filed on 03/03/2021 and Examiner’s amendment make the record clear as to the reasons for allowance 
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20150334113 A1		Vehicle Data Delivery
US 5774550 A			Vehicle security device with electronic use authorization coding
US 20130160086 A1		SECURE CLIENT AUTHENTICATION AND SERVICE AUTHORIZATION IN A SHARED COMMUNICATION NETWORK
US 5844987 A			Communications system and method using vehicle identifications
US 9697733 B1		Vehicle-to-vehicle wireless communication for controlling accident avoidance procedures

US 20150016823 A1		TECHNIQUES OF ESTABLISHING A WIRELESS DATA CONNECTION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON CHIANG/Primary Examiner, Art Unit 2431